Citation Nr: 1329124	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  03-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability evaluation for bronchitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to March 1976.  The Veteran served in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2007, the Veteran was afforded a hearing before a Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In December 2007, the Board remanded the issue of an increased evaluation for the Veteran's bronchitis.

In May 2008, the Veteran moved to Georgia and his record was transferred to the Atlanta, Georgia RO.  

In March 2012, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the Board's March 2012 remand decision, the Veterans Law Judge who conducted the September 2007 Board hearing left employment with the Board.  In May 2013, the Veteran was notified that he was entitled to another hearing, if he so desired.  That same month, correspondence was received from the Veteran in which he indicated that he wanted to be scheduled for a Travel Board Hearing before a Veterans Law Judge at his local RO.  Therefore, he should be scheduled for a hearing.


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board Hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


